Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. 

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4 and 10 are objected to as each of the claim language contains the unrecognizable term “signa”.  The term appears to be a typo of the word “signal” and has been interpreted as such. Correction or clarification is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 and claim 11 language recites, in part, “... the first length is smaller than the length width”. It is unclear what “the length width” refers to. Correction is requested. 

Claim Status
In virtue of this communication, claims 1-11 are currently pending in the instant application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi; Takayuki et al. (US 20100309162 A1, made of record in the IDS submitted on 5/28/2020) in view of Sleeman; Peter (US 20150028894 A1) 
As to claim 1, Nakanishi discloses a display device comprising: a touch sensor with electrodes configured to operate both in a touch detection period and in a display period ([0076] An example that touch sensor is provided in liquid crystal display panel); and pixels with pixel electrodes ([0098-99] The liquid crystal display panel 10 has, for example, as illustrated in FIG. 6, a liquid crystal layer 130 (display function layer), ... a plurality of pixel electrodes 115), wherein at least one of the electrodes has thin line portions and protruding electrode portions ([0112] The detection electrode 25 corresponds to the other electrode of the touch sensor of the electrostatic capacitance type, and is electrically connected to a detection line DET (refer to FIG. 4). ... As shown in FIG. 7, the detection electrode 25 has a plurality of projection parts 25B coupled to the electrode part. 
Nakanishi also teaches a number of other embodiments (some with further modifications) teaching the claimed subject matters. e.g. Figs. 7, 9-10, 15, 17, 19-20, 25-27, 29-30)
Nakanishi fails to explicitly disclose the display device thin line portions and the protruding electrode portions are arranged alternately in a first direction. 
However, in a similar field of endeavor, Sleeman discloses touch sensor electrodes in a display panel, the electrodes has thin line portions and protruding electrode portions, the thin line portions and the protruding electrode portions are arranged alternately in a first direction ([0060] FIG. 7 shows an exemplary diagram of a sensor design optimised to increase SNR progressively towards the middle of the XY region in an approximately linear fashion in one axis. By reference to that figure, a set of transmitter electrodes or traces 701 are shown running at 90° to a first axis that is marked as X. These electrodes are shown as simple bar type structures as is common in the industry and are shown to be approximately the same width in the X axis as the width of each of a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, as marked
Sleeman Fig. 7 X-direction is equivalent to claimed first direction), 
each of the thin line portions has a first width in a second direction intersecting the first direction, each of the protruding electrode portions has a second width in the second direction, and the first width is smaller than the second width
([0060] FIG. 7 ... a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, 
Sleeman Fig. 7 Y-direction is equivalent to claimed second direction). 
It would have been obvious to one of ordinary skill in the art to implement Sleeman’s electrode design into Nakanishi’s display device, because “changing the sensor electrode design” provides the benefit “to improve the SNR over the entire sensor area”, as disclosed by Sleeman a in [0018]. 

As to claim 2, Nakanishi and Sleeman further disclose the display device of claim 1, wherein the electrodes are arranged in the second direction (Nakanishi Fig. 7. 
See Also Sleeman [0060] FIG. 7 ... a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, 
Sleeman Fig. 7 Y-direction is equivalent to the claimed second direction). 

As to claim 3, Nakanishi further discloses the display device of claim 1, wherein a common voltage is supplied to the electrodes in the display period (Fig. 11 [0122]. See also Sleeman Fig. 3 [0010]). 

As to claim 4, Nakanishi further discloses the display device of claim 1, wherein a touch-drive [signa] signal is supplied to the one of the electrodes in the touch detection period (Fig. 3 [0092]. See also Sleeman  Fig. 1 [0003]). 

As to claim 5, Sleeman further discloses the display device of claim 1, wherein each of the thin line portions has a first length in the first direction ([0060] FIG. 7 shows an exemplary diagram of a sensor design optimised to increase SNR progressively towards the middle of the XY region in an approximately linear fashion in one axis. By reference to that figure, a set of transmitter electrodes or traces 701 are shown running at 90° to a first axis that is marked as X), each of the protruding electrode portions has a second length in the first direction ([0060] FIG. 7 ... a plurality of receiver electrodes or traces 702 running at 90° to the Y axis), and the first length is smaller than the length width (See 35 U.S.C. 112(b) indefiniteness rejection above). 

As to claim 6, Sleeman further discloses the display device of claim 1, wherein one of the protruding electrode portions has a side running in the second direction, the side has two end portions, a part of the side is in contact with one of the thin line portions, and the two end portions are not in contact with the one of the thin line portions ([0060] FIG. 7 shows an exemplary diagram of a sensor design optimised to increase SNR progressively towards the middle of the XY region in an approximately linear fashion in one axis. By reference to that figure, a set of transmitter electrodes or traces 701 are shown running at 90° to a first axis that is marked as X. These electrodes are shown as simple bar type structures as is common in the industry and are shown to be approximately the same width in the X axis as the width of each of a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, as marked
As shown in Fig. 7, the left-end or the right-end of the protrusions in the Y-direction are not in contact with the one of the thin line portions). 

As to claim 7, Nakanishi discloses a display device comprising: a touch sensor with electrodes configured to operate both in a touch detection period and in a display period ([0076] An example that touch sensor is provided in liquid crystal display panel); and pixels with pixel electrodes ([0098-99] The liquid crystal display panel 10 has, for example, as illustrated in FIG. 6, a liquid crystal layer 130 (display function layer), ... a plurality of pixel electrodes 115), wherein the electrodes run in a first direction and at least one of the electrodes has a first side, a second side facing the first side, a first concave portions arranged in the first direction ([0107] FIG. 7 illustrates an example of the top face configuration of the touch panel 20. FIG. 8 illustrates an example of a sectional configuration taken along line A-A of the touch panel 20 in FIG. 7. 
[0112]... As shown in FIG. 7, the detection electrode 25 has a plurality of projection parts 25B coupled to the electrode part. The projection parts 25B are disposed in, for example, a region facing the scan electrodes 22
As one example, In Fig. 7, electrodes 25 run in top-to-bottom direction as the claimed first direction, with right-hand-side as the claimed first side, and left-hand-side as the claimed second side facing the first side, with first concave portions (between projection parts 25B) arranged in the first direction
Notice also Nakanishi teaches a number of embodiments (some with further modifications) disclosing the above claimed subject matters. e.g. Figs. 7, 9-10, 15, 17, 19-20, 25-27, 29-30). 
Nakanishi fails to explicitly disclose a second concave portions arranged in the first direction. 
However, in a similar field of endeavor, Sleeman discloses touch sensor electrodes in a display panel, wherein the electrodes run in a first direction and at least one of the electrodes has a first side, a second side facing the first side, a first concave portions arranged in the first direction, and a second concave portions arranged in the first direction, the first and second sides run in the first direction ([0060] FIG. 7 shows an exemplary diagram of a sensor design optimised to increase SNR progressively towards the middle of the XY region in an approximately linear fashion in one axis. By reference to that figure, a set of transmitter electrodes or traces 701 are shown running at 90° to a first axis that is marked as X. These electrodes are shown as simple bar type structures as is common in the industry and are shown to be approximately the same width in the X axis as the width of each of a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, as marked
Sleeman Fig. 7 X-direction is equivalent to claimed first direction, with right-hand-side as the claimed first side, and left-hand-side as the claimed second side facing the first side), 
each of the first concave portions dents from the first side toward the second side, and each of the second concave portions dents from the second side toward the first side, and faces each of the first concave portions in a second direction intersecting the first direction (As shown in Sleeman Fig. 7, with Y-direction being equivalent to the claimed second direction).
It would have been obvious to one of ordinary skill in the art to implement Sleeman’s electrode design into Nakanishi’s display device, because “changing the sensor electrode design” has the benefit “to improve the SNR over the entire sensor area”, as disclosed by Sleeman a in [0018]. 

As to claim 8, Nakanishi and Sleeman further disclose the display device of claim 7, wherein the electrodes are arranged in the second direction (Nakanishi Fig. 7. 
See Also Sleeman [0060] FIG. 7 ... a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, 
Sleeman Fig. 7 Y-direction is equivalent to claimed second direction). 

As to claim 9, Nakanishi further discloses the display device of claim 7, wherein a common voltage is supplied to the electrodes in the display period (Fig. 11 [0122]. See also Sleeman Fig. 3 [0010]). 

As to claim 10, Nakanishi further discloses the display device of claim 7, wherein a touch-drive [signa] signal is supplied to the one of the electrodes in the touch detection period (Fig. 3 [0092]. See also Sleeman  Fig. 1 [0003]). 

As to claim 11, Nakanishi and Sleeman further disclose the display device of claim 7, wherein the one of the electrodes has thin line portions and protruding electrode portions (Nakanishi Figs. 4, 7: [0112] The detection electrode 25 corresponds to the other electrode of the touch sensor of the electrostatic capacitance type, and is electrically connected to a detection line DET (refer to FIG. 4). ... As shown in FIG. 7, the detection electrode 25 has a plurality of projection parts 25B coupled to the electrode part), each of the thin line portions located between one of the first concave portions and corresponding one of the second concave portions which faces the one of the first concave portions, and has a first length in the first direction (As shown in Nakanishi Figs. 7. as well as Sleeman Fig. 7), each of the protruding electrode portions located between two of the thin line portions, and has a second length in the first direction (As shown in Nakanishi Figs. 7. as well as Sleeman Fig. 7), and the first length is smaller than the length width (See 35 U.S.C. 112(b) indefiniteness rejection above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/WING H CHOW/Examiner, Art Unit 2621